Citation Nr: 1758617	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  10-00 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual umeployability (TDIU). 


REPRESENTATION

Appellant represented by:	Michael Tonder, Attorney


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to May 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2017, the Veteran was scheduled to testify before a Veterans Law Judge.  However, the Veteran cancelled his Board hearing.  As such, the Veteran's request for a hearing is deemed withdrawn.  See 38 U.S.C. § 20.703 (2017).

The Board remanded the Veteran's claim in June 2017 in order to schedule the Veteran for a videoconference hearing.  As noted above, the hearing was cancelled by the Veteran.  As such, this case is now ready for adjudication. 


FINDING OF FACT

The Veteran's service-connected disabilities are sufficiently severe to inhibit his ability to obtain gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities alone must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19

In the present case, the Veteran is service connected for status post, total knee replacement (60 percent from March 1, 2015), depressive disorder with obsessive  compulsive histrionic narcissistic features (30 percent from May 24, 2008), moderate subluxation/instability of the left knee (20 percent from September 1, 2014), low back strain (20 percent from February 1, 2016), status post osteotomy/arthritis of the left knee (10 percent from May 24, 2008), residuals of left knee ankle sprain (10 percent from May 24, 2008), tinnitus (10 percent from May 24, 2008), carpal tunnel syndrome, left upper extremity (10 percent from May 24, 2008), post-operative carpal tunnel syndrome, right upper extremity (10 percent from May 24, 2008), and painful scar (10 percent from November 3, 2016).  Therefore, the Veteran's combined total rating is 100 percent from January 26, 2015.  Based on these combined totals, the Veteran meets the schedular criteria for a TDIU from March 1, 2015 onwards.  As a result, the Veteran's combined schedular rating has been at least 90 percent since May 24, 2008.  This combined schedular rating includes consideration of his orthopedic disabilities as a single disability.  38 C.F.R. § 4.16(a).  Based on these combined totals, the Veteran meets the schedular criteria for a TDIU.

On November 17, 2016, the Veteran submitted a claim in which he stated he was unable to work because of his chronic pain due to recurring knee dislocations.  He stated that his use of a neurostimulator for pain required him to use a wheelchair since it made him lose feeling in his feet and prevented him from keeping his balance.  Additionally, the Veteran noted that he was medically retired from the United States Air Force (USAF) due to his service connected knee disability.  Based on the evidence of record the Board determines that the Veteran is unable to obtain or maintain substantial gainful employment.  

The Veteran was employed as an aircraft mechanic, a dock supervisor, and crew chief in the Air Force.  In his occupation as an aircraft mechanic he was on his feet all day, lifted hundreds of pounds, and would constantly stoop, crouch, and bend.  The Veteran noted that his positions as dock supervisor and crew chief were in addition to his work as an aircraft mechanic.  He has not worked since medically retiring from the military in 2007 and supports his family with his income from Social Security Administration (SSA) disability and retirement.  

During his appeal, the Veteran underwent multiple VA examinations.  A June 2016 VA examiner opined that the Veteran's diagnosis of a right knee total replacement and postoperative right knee patellofemoral did not impact his ability to perform any type of occupational tasks such as standing, walking, lifting, sitting.  However, the Board notes that the examiner conducted a very limited knee exam due to multiple factors, including the Veteran being fearful of falling and not walking or standing.  He presented and remained immobile in his own personal wheel chair positioned with both legs fully extended, and reported painful back with right knee movements.  During a December 2016 VA examination, the examiner noted that the Veteran has been unable to walk or stand since 2013 due to bilateral knee and back pain.  He further noted that the Veteran is in a wheelchair constantly and is unable to bear weight at all due to unbearable pain.  Furthermore, he noted that the Veteran cannot walk or stand due to pain in the back and knees.  The Board finds that the Veteran's severe back and knee disabilities would make his previous physically demanding employment as an aircraft mechanic impossible.

The Social Security Administration (SSA) has also determined that he would be unable to stand or walk more than 2 hours total in an 8 hour day and he would probably be able to stand or walk no more than 15 minutes at a time before sitting down.  Furthermore, the SSA determined that given the Veterans significant exertional and non-exertional limitations and resultant loss of capacity the occupational base of jobs that the claimant could potentially perform is so eroded that the Veteran cannot perform any job in the national economy and is found to be disabled.  Although SSA's determination is not determinative for VA disability benefits, the Board agrees that SSA's determination demonstrates that even when the Veteran was not in a wheelchair, he was still unable to perform his job duties.

Given this evidence, the Board finds that he is effectively unable to obtain gainful employment at this point.  Accordingly, TDIU is granted.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 


ORDER

TDIU is granted. 



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


